PER CURIAM: *
Elfrida Johnson claims discrimination and violation of the Fair Housing Act and the Louisiana Equal Housing Opportunity Act in the refusal of defendants to sell her a certain lot, as well as in the financing of the purchase. The district court granted summary judgment to the defendants, concluding under the undisputed facts that Johnson was attempting to purchase a certain lot on which a house was located, but the city did not own that lot.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.